Title: To Benjamin Franklin from Silas Deane, 27 January 1781
From: Deane, Silas
To: Franklin, Benjamin


Dear sir
Antwerp Jany. 27th: 1781—
I arrived here yesterday but so fatigued by the badness of the Road & Weather that I shall rest untill tomorrow to recover sufficiently, to pursue my Journey; You can expect no Information from me, from a Town, in which I am a Stranger, & from which both Politics, and Commerce, appear to have been long since banished, though from what I have seen of it, it is the best Situation, for the latter to flourish in, that I have ever met with in my Travels. I pray you to present my Compliments to your Son, and send the inclosed to Doctr. Bancroft. I have the honor to be with the most sincere respect Dear sir your most Obed and Very Humle servt.
S Deane
his Excelly. B Franklin Esqr.
 
Addressed: A Monsr: / Monsr Franklin / Ministre des Etats Unies / De L’Amerique Septentle. / aupres S. M. T. C. / a / Paris
Notation: Silas Deane. Paris 27 Jany 81
